DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 09/02/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Receipt of Applicant’s Preliminary Amendment filed on 09/02/2021 is acknowledged.  The preliminary amendment includes the amending of the specification, the cancellation of claims 1-22, and the addition of claims 23-66. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 23-27, 29-30, 32-38, 40-41, 43-49, 51-52, 54-60, 62-63, and 65-66 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 10-11, 12, 15-16, 18-22, 25-26, 28-32, 35-36, and 38-41 of U.S. Patent 9,152,946 (herein referred to as “Rankin”). 
7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 23 of the instant application substantially recites the limitations of claim 12 of Rankin.  Both claims recite substantially similar limitations regarding the parsing of real-estate related data.
Application Claim 23
U.S. Patent 9,152,946 Claim 12
23. An intelligent inbox coordinating apparatus, comprising: 
A)  at least one memory; 
B)  a component collection stored in the at least one memory; 
C)  at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising: retrieve a plurality of interpersonal electronic messages addressed to a user; D)  identify at least one content item associated with each interpersonal electronic message of the plurality of interpersonal electronic messages; 
E)  access the at least one content item to extract property data, in which extracting property data includes converting the at least one content item to text; 
F)  analyzing automatically extracted property data to determine property category associations of the plurality of interpersonal electronic messages, in which analyzing includes: parsing the extracted property data into a plurality of data fields; 
G)  correlating the data fields based on document spatial positional proximity in the content item; and 
H)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
I)  categorizing the plurality of interpersonal electronic messages into at least one property category association; 
J)  storing the categorized extracted property data; 
K)  providing the categorized extracted property data for display.




12.  An intelligent inbox coordinating apparatus, comprising: 
A)  a memory (Corresponds to Limitation A); 
B)  a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory to: periodically retrieve a plurality of email messages addressed to a user from at least one designated email message folder (Corresponds to Limitations B & C); 
C)  wherein the plurality of email messages are previously directed to the at least one designated email message folder based on an evaluation of the plurality of email messages in relation to at least one email direction rule; 
D)  identify at least one flyer file associated with each email message of the plurality of email messages (Corresponds to Limitation D); 
E)  wherein the at least one flyer file is configured as either an attached portable document format file, a linked remote portable document format file, or a linked webpage; 
F)  access the at least one flyer file to extract property data (Corresponds to Limitation E); 
G)  wherein accessing includes downloading the flyer file when configured as an attached portable document format file, and accessing an associated link when configured as either a linked remote portable document format file or a linked webpage; and 
H)  wherein extracting property data includes converting the at least one flyer file to text (Corresponds to Limitation F); 
I)  analyze extracted property data to determine property category associations of the plurality of email messages (Corresponds to Limitation F); 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields (Corresponds to Limitation F); 
K)  correlating the data fields based on positional proximity in the flyer file (Corresponds to Limitation G); and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers (Corresponds to Limitation H); and 
M)  categorizing the plurality of email messages into at least one property category association (Corresponds to Limitations I & J); 
N)  the at least one property category association including a company, a property type, and an address field; 
O)  increment counters for property category identifiers based on property category associations; and 
P)  generate a summary message including statistical analytics based on the counters; and 
Q)  provide the summary message for display to the user (Corresponds to Limitation K).

However, the cited patent of Rankin also parses real estate data.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 24 of the instant application substantially recites the limitations of claim 12 of Rankin.  Both claims recite substantially similar limitations regarding the allocation of mail into a folder.
Application Claim 24
U.S. Patent 9,152,946 Claim 12
24. The apparatus of claim 23 further comprising 
A)  a message repository which includes an interpersonal electronic folder, and in which the at least one interpersonal electronic message is allocated to the interpersonal electronic folder based on at least one interpersonal electronic allocation rule.




12.  An intelligent inbox coordinating apparatus, comprising: 
A)  a memory; 
B)  a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory to: periodically retrieve a plurality of email messages addressed to a user from at least one designated email message folder (Corresponds to Limitation A); 
C)  wherein the plurality of email messages are previously directed to the at least one designated email message folder based on an evaluation of the plurality of email messages in relation to at least one email direction rule (Corresponds to Limitation A); 
D)  identify at least one flyer file associated with each email message of the plurality of email messages; 
E)  wherein the at least one flyer file is configured as either an attached portable document format file, a linked remote portable document format file, or a linked webpage; 
F)  access the at least one flyer file to extract property data; 
G)  wherein accessing includes downloading the flyer file when configured as an attached portable document format file, and accessing an associated link when configured as either a linked remote portable document format file or a linked webpage; and 
H)  wherein extracting property data includes converting the at least one flyer file to text; 
I)  analyze extracted property data to determine property category associations of the plurality of email messages; 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields; 
K)  correlating the data fields based on positional proximity in the flyer file; and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
M)  categorizing the plurality of email messages into at least one property category association; 
N)  the at least one property category association including a company, a property type, and an address field; 
O)  increment counters for property category identifiers based on property category associations; and 
P)  generate a summary message including statistical analytics based on the counters; and 
Q)  provide the summary message for display to the user.

However, the cited patent of Rankin also allocates mail to a folder.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 25 of the instant application substantially recites the limitations of claim 12 of Rankin.  Both claims recite substantially similar limitations regarding the defining of messages.
Application Claim 25
U.S. Patent 9,152,946 Claim 12
25. The apparatus of claim 23, 
A)  in which the interpersonal electronic messages are any of: an email message, and a retrieved message in response to a mobile device request, a retrieved message in response to a mobile device code capture.




12.  An intelligent inbox coordinating apparatus, comprising: 
A)  a memory; 
B)  a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory to: periodically retrieve a plurality of email messages addressed to a user from at least one designated email message folder (Corresponds to Limitation A); 
C)  wherein the plurality of email messages are previously directed to the at least one designated email message folder based on an evaluation of the plurality of email messages in relation to at least one email direction rule; 
D)  identify at least one flyer file associated with each email message of the plurality of email messages; 
E)  wherein the at least one flyer file is configured as either an attached portable document format file, a linked remote portable document format file, or a linked webpage; 
F)  access the at least one flyer file to extract property data; 
G)  wherein accessing includes downloading the flyer file when configured as an attached portable document format file, and accessing an associated link when configured as either a linked remote portable document format file or a linked webpage; and 
H)  wherein extracting property data includes converting the at least one flyer file to text; 
I)  analyze extracted property data to determine property category associations of the plurality of email messages; 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields; 
K)  correlating the data fields based on positional proximity in the flyer file; and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
M)  categorizing the plurality of email messages into at least one property category association; 
N)  the at least one property category association including a company, a property type, and an address field; 
O)  increment counters for property category identifiers based on property category associations; and 
P)  generate a summary message including statistical analytics based on the counters; and 
Q)  provide the summary message for display to the user.

However, the cited patent of Rankin also defines messages as emails.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 26 of the instant application substantially recites the limitations of claim 15 of Rankin.  Both claims recite substantially similar limitations regarding the receipt and response to triggers
Application Claim 26
U.S. Patent 9,152,946 Claim 15
26. The apparatus of claim 23, further comprising:
A)  receiving at least one message response trigger in association with at least one message; 
B)  generating a response message based on the at least one message response trigger; and 
C)  sending the response message to an originator of the at least one message.




15.  The apparatus of claim, 
12 
A)  wherein the processor is further configured to issue a plurality of processing instructions stored in the memory to: receive at least one message response trigger in association with at least one message (Corresponds to Limitation A); 
B)  generate a response message based on the at least one message response trigger (Corresponds to Limitation B); and C)  send the response message to an originator of the at least one message (Corresponds to Limitation C).

However, the cited patent of Rankin also receives and responds to triggers.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 27 of the instant application substantially recites the limitations of claim 16 of Rankin.  Both claims recite substantially similar limitations regarding the defining of a trigger.
Application Claim 27
U.S. Patent 9,152,946 Claim 16
27. The apparatus of claim 26, 
A)  in which the at least one message response trigger comprises a gut feel indicator.




16.  The apparatus of claim 15, 
A)  wherein the at least one message response trigger comprises a gut feel indicator (Corresponds to Limitation A).

However, the cited patent of Rankin also defines the trigger.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 29 of the instant application substantially recites the limitations of claim 18 of Rankin.  Both claims recite substantially similar limitations regarding the defining of a repository.
Application Claim 29
U.S. Patent 9,152,946 Claim 18
29. The apparatus of claim 23, further comprising 
A)  a message repository which comprises a third-party data warehouse.




18.  The apparatus of claim 12, 
A)  wherein the processor is further configured to issue a plurality of processing instructions stored in the memory to receive messages from a message repository which comprises a third-party data warehouse (Corresponds to Limitation A).

However, the cited patent of Rankin also defines the repository.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 30 of the instant application substantially recites the limitations of claim 19 of Rankin.  Both claims recite substantially similar limitations regarding the querying for additional potential recipients.
Application Claim 30
U.S. Patent 9,152,946 Claim 19
30. The apparatus of claim 23, further comprising:
A)  receiving at least one message response trigger in association with at least one message; 
B)  querying additional recipients based on at least one category association when the at least one message response trigger satisfies positive reaction criteria; and 
C)  providing the at least one message to additional recipients.




19.  The apparatus of claim 12, 
A)  wherein the processor is further configured to issue a plurality of processing instructions stored in the memory to: receive at least one message response trigger in association with at least one message (Corresponds to Limitation A); 
B)  query additional recipients based on at least one category association when the at least one message response trigger satisfies positive reaction criteria (Corresponds to Limitation B); and 
C)  provide the at least one message to additional recipients (Corresponds to Limitation C).

However, the cited patent of Rankin also queries for additional potential recipients.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 32 of the instant application substantially recites the limitations of claim 20 of Rankin.  Both claims recite substantially similar limitations regarding the defining of property types.
Application Claim 32
U.S. Patent 9,152,946 Claim 20
32. The apparatus of claim 23, 
A)  in which the property type includes any of real residential property, real commercial property, and a URT address.




20.  The apparatus of claim 12, 
A)  wherein the property type includes any of real residential property, real commercial property, a URL address, and intellectual property (Corresponds to Limitation A).

However, the cited patent of Rankin also defines property types.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 33 of the instant application substantially recites the limitations of claim 21 of Rankin.  Both claims recite substantially similar limitations regarding the defining of address fields
Application Claim 33
U.S. Patent 9,152,946 Claim 21
33. The apparatus of claim 23, 
A)  in which the address field includes addresses from any of addresses for real residential property, addresses for real commercial property, and a URL address.




21.  The apparatus of claim 12, 
A)  wherein the address field includes addresses from any of addresses for real residential property, addresses for real commercial property, a URL address, and addresses for intellectual property (Corresponds to Limitation A).

However, the cited patent of Rankin also defines address fields.  
	Claim 34 is rejected for being substantially similar to Claim 32 of Rankin as explained in the rejection of Claim 23 above.
	Claim 35 is rejected for being substantially similar to Claim 32 of Rankin as explained in the rejection of Claim 24 above.
	Claim 36 is rejected for being substantially similar to Claim 32 of Rankin as explained in the rejection of Claim 25 above.
	Claim 37 is rejected for being substantially similar to Claim 35 of Rankin as explained in the rejection of Claim 26 above.
	Claim 38 is rejected for being substantially similar to Claim 36 of Rankin as explained in the rejection of Claim 27 above.
	Claim 40 is rejected for being substantially similar to Claim 38 of Rankin as explained in the rejection of Claim 29 above.
	Claim 41 is rejected for being substantially similar to Claim 39 of Rankin as explained in the rejection of Claim 30 above.
	Claim 43 is rejected for being substantially similar to Claim 40 of Rankin as explained in the rejection of Claim 32 above.
	Claim 44 is rejected for being substantially similar to Claim 41 of Rankin as explained in the rejection of Claim 33 above.
	Claim 45 is rejected for being substantially similar to Claim 22 of Rankin as explained in the rejection of Claim 23 above.
	Claim 46 is rejected for being substantially similar to Claim 22 of Rankin as explained in the rejection of Claim 24 above.
	Claim 47 is rejected for being substantially similar to Claim 22 of Rankin as explained in the rejection of Claim 25 above.
	Claim 48 is rejected for being substantially similar to Claim 25 of Rankin as explained in the rejection of Claim 26 above.
	Claim 49 is rejected for being substantially similar to Claim 26 of Rankin as explained in the rejection of Claim 27 above.
	Claim 51 is rejected for being substantially similar to Claim 28 of Rankin as explained in the rejection of Claim 29 above.
	Claim 52 is rejected for being substantially similar to Claim 29 of Rankin as explained in the rejection of Claim 30 above.
	Claim 54 is rejected for being substantially similar to Claim 30 of Rankin as explained in the rejection of Claim 32 above.
	Claim 55 is rejected for being substantially similar to Claim 31 of Rankin as explained in the rejection of Claim 33 above.
	Claim 56 is rejected for being substantially similar to Claim 1 of Rankin as explained in the rejection of Claim 23 above.
	Claim 57 is rejected for being substantially similar to Claim 1 of Rankin as explained in the rejection of Claim 24 above.
	Claim 58 is rejected for being substantially similar to Claim 1 of Rankin as explained in the rejection of Claim 25 above.
	Claim 59 is rejected for being substantially similar to Claim 4 of Rankin as explained in the rejection of Claim 26 above.
	Claim 60 is rejected for being substantially similar to Claim 5 of Rankin as explained in the rejection of Claim 27 above.
	Claim 62 is rejected for being substantially similar to Claim 7 of Rankin as explained in the rejection of Claim 29 above.
	Claim 63 is rejected for being substantially similar to Claim 8 of Rankin as explained in the rejection of Claim 30 above.
	Claim 65 is rejected for being substantially similar to Claim 10 of Rankin as explained in the rejection of Claim 32 above.
	Claim 66 is rejected for being substantially similar to Claim 11 of Rankin as explained in the rejection of Claim 33 above.
8.	Claims 23, 26, 28, 34, 37, 39, 45, 48, 50, 56, 59, and 61 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent 11,126,619 (herein referred to as “O’Brien”).
9.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 23 of the instant application substantially recites the limitations of claim 6 of O’Brien.  Both claims recite substantially similar limitations regarding the parsing of real-estate related data.
Application Claim 23
U.S. Patent 11,126,619 Claim 6
23. An intelligent inbox coordinating apparatus, comprising: 
A)  at least one memory; 
B)  a component collection stored in the at least one memory; 
C)  at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising: retrieve a plurality of interpersonal electronic messages addressed to a user; D)  identify at least one content item associated with each interpersonal electronic message of the plurality of interpersonal electronic messages; 
E)  access the at least one content item to extract property data, in which extracting property data includes converting the at least one content item to text; 
F)  analyzing automatically extracted property data to determine property category associations of the plurality of interpersonal electronic messages, in which analyzing includes: parsing the extracted property data into a plurality of data fields; 
G)  correlating the data fields based on document spatial positional proximity in the content item; and 
H)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
I)  categorizing the plurality of interpersonal electronic messages into at least one property category association; 
J)  storing the categorized extracted property data; 
K)  providing the categorized extracted property data for display.




1.  An intelligent inbox coordinating apparatus, comprising: 
A)  a memory (Corresponds to Limitation A); 
B)  a component collection in the memory (Corresponds to Limitation B); 
C)  a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: retrieve a plurality of interpersonal electronic messages addressed to a user (Corresponds to Limitation C); 
D)  identify at least one content item associated with each interpersonal electronic message of the plurality of interpersonal electronic messages (Corresponds to Limitation D); 
E)  wherein the at least one content item is configured as any of: an attached portable document format file, a linked remote portable document format file, an embedded webpage, and a linked webpage; 
F)  access the at least one content item to extract property data (Corresponds to Limitation E); 
G)  wherein accessing includes downloading the content item when configured as any of: attached and embedded content, and accessing an associated link when configured as any of: a linked remote portable document format file, and a linked webpage; and
H)  wherein extracting property data includes converting the at least one content item to text (Corresponds to Limitation E); 
I)  analyzing extracted property data to determine property category associations of the plurality of interpersonal electronic messages (Corresponds to Limitation F); 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields (Corresponds to Limitation F); 
K)  correlating the data fields based on document spatial positional proximity in the content item (Corresponds to Limitation G); and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
M)  categorizing the plurality of interpersonal electronic messages into at least one property category association (Corresponds to Limitation H); 
N)  wherein the at least one property category association is at least one of including a company, a property type, and an address field; 
O)  incrementing counters for property category identifiers based on property category associations; 
P)  updating statistical analytics based on the counters; and 
Q)  storing the categorized extracted property data (Corresponds to Limitation J).

Claim 4:
The apparatus of claim 1, further comprising: 
A)  receiving at least one message response trigger in association with at least one message; 
B)  generating a response message based on the at least one message response trigger; and 
C)  sending the response message to an originator of the at least one message.

Claim 6:
A)  The apparatus of claim 4, further comprising: 
A)  updating at least one category message response trigger aggregation record associated with the at least one category identifier based on the received at least one message response trigger; and 
B)  publishing the at least one category message response trigger aggregation record (Corresponds to Limitation K).






However, the cited patent of O’Brien also parses real estate data.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 26 of the instant application substantially recites the limitations of claim 6 of O’Brien.  Both claims recite substantially similar limitations regarding the receipt and response to triggers
Application Claim 26
U.S. Patent 11,126,619 Claim 6
26. The apparatus of claim 23, further comprising:
A)  receiving at least one message response trigger in association with at least one message; 
B)  generating a response message based on the at least one message response trigger; and 
C)  sending the response message to an originator of the at least one message.




1.  An intelligent inbox coordinating apparatus, comprising: 
A)  a memory; 
B)  a component collection in the memory; 
C)  a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: retrieve a plurality of interpersonal electronic messages addressed to a user; 
D)  identify at least one content item associated with each interpersonal electronic message of the plurality of interpersonal electronic messages; 
E)  wherein the at least one content item is configured as any of: an attached portable document format file, a linked remote portable document format file, an embedded webpage, and a linked webpage; 
F)  access the at least one content item to extract property data; 
G)  wherein accessing includes downloading the content item when configured as any of: attached and embedded content, and accessing an associated link when configured as any of: a linked remote portable document format file, and a linked webpage; and
H)  wherein extracting property data includes converting the at least one content item to text; 
I)  analyzing extracted property data to determine property category associations of the plurality of interpersonal electronic messages; 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields; 
K)  correlating the data fields based on document spatial positional proximity in the content item; and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
M)  categorizing the plurality of interpersonal electronic messages into at least one property category association; 
N)  wherein the at least one property category association is at least one of including a company, a property type, and an address field; 
O)  incrementing counters for property category identifiers based on property category associations; 
P)  updating statistical analytics based on the counters; and 
Q)  storing the categorized extracted property data.

Claim 4:
The apparatus of claim 1, further comprising: 
A)  receiving at least one message response trigger in association with at least one message (Corresponds to Limitation A); 
B)  generating a response message based on the at least one message response trigger (Corresponds to Limitation B); and 
C)  sending the response message to an originator of the at least one message (Corresponds to Limitation C).

Claim 6:
A)  The apparatus of claim 4, further comprising: 
A)  updating at least one category message response trigger aggregation record associated with the at least one category identifier based on the received at least one message response trigger; and 
B)  publishing the at least one category message response trigger aggregation record.

However, the cited patent of O’Brien also receives and responds to triggers.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 28 of the instant application substantially recites the limitations of claim 6 of O’Brien.  Both claims recite substantially similar limitations regarding the updating of messages.
Application Claim 28
U.S. Patent 11,126,619 Claim 6
28. The apparatus of claim 26, further comprising: 
A)  updating at least one category message response trigger aggregation record associated with the at least one category identifier based on the received at least one message response trigger; and 
B)  publishing the at least one category message response trigger aggregation record.




1.  An intelligent inbox coordinating apparatus, comprising: 
A)  a memory; 
B)  a component collection in the memory; 
C)  a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: retrieve a plurality of interpersonal electronic messages addressed to a user; 
D)  identify at least one content item associated with each interpersonal electronic message of the plurality of interpersonal electronic messages; 
E)  wherein the at least one content item is configured as any of: an attached portable document format file, a linked remote portable document format file, an embedded webpage, and a linked webpage; 
F)  access the at least one content item to extract property data; 
G)  wherein accessing includes downloading the content item when configured as any of: attached and embedded content, and accessing an associated link when configured as any of: a linked remote portable document format file, and a linked webpage; and
H)  wherein extracting property data includes converting the at least one content item to text; 
I)  analyzing extracted property data to determine property category associations of the plurality of interpersonal electronic messages; 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields; 
K)  correlating the data fields based on document spatial positional proximity in the content item; and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
M)  categorizing the plurality of interpersonal electronic messages into at least one property category association; 
N)  wherein the at least one property category association is at least one of including a company, a property type, and an address field; 
O)  incrementing counters for property category identifiers based on property category associations; 
P)  updating statistical analytics based on the counters; and 
Q)  storing the categorized extracted property data.

Claim 4:
The apparatus of claim 1, further comprising: 
A)  receiving at least one message response trigger in association with at least one message; 
B)  generating a response message based on the at least one message response trigger; and 
C)  sending the response message to an originator of the at least one message.

Claim 6:
A)  The apparatus of claim 4, further comprising: 
A)  updating at least one category message response trigger aggregation record associated with the at least one category identifier based on the received at least one message response trigger (Corresponds to Limitation A); and 
B)  publishing the at least one category message response trigger aggregation record (Corresponds to Limitation B).

However, the cited patent of O’Brien also updates messages.
	Claim 34 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 23 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 37 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 26 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 39 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 28 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 45 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 23 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 48 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 26 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 50 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 28 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 56 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 23 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 59 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 26 above.  Specifically, it would have been obvious to claim a different statutory class.
	Claim 61 is rejected for being substantially similar to Claim 6 of O’Brien as explained in the rejection of Claim 28 above.  Specifically, it would have been obvious to claim a different statutory class.
Allowable Subject Matter
10.	Claims 23, 34, 45, and 56 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
	Specifically, although the prior art (See Hollister) clearly parses/extracts emails for real-estate information, the detailed claim language directed towards the specific correlation of analyzed parsed data based on document special positional proximity to identified content items in interpersonal messages is not found in the prior art, in conjunction with the rest of the claims of the independent claim. 
Claims 24-33, 35-44, 46-55, and 57-66 are deemed allowable for depending on the deemed allowable subject matter of independent claims 23, 34, 45, and 56 respectively.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2003/0229504 issued to Hollister on 11 December 2003.  The subject matter disclosed therein is pertinent to that of claims 23-66 (methods to parse real estate information).
U.S. PGPUB 2008/0126170 issued to Leck et al. on 28 August 2003.  The subject matter disclosed therein is pertinent to that of claims 23-66 (methods to analyze real estate information).
U.S. Patent 10,783,530 issued to Lange et al. on 26 February 2004.  The subject matter disclosed therein is pertinent to that of claims 23-66 (methods to parse real estate information).
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 30, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168